Exhibit 10.46

 

FOURTH AMENDMENT TO AGREEMENT FOR
PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS

 

THIS FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Fourth Amendment”) is made and entered into as of the 23rd
day of October, 2008, by and among COOPER'S POINTE CPGF 22, L.P., a Delaware
limited partnership, COPPER MILL CPGF 22, L.P., a Delaware limited partnership ,
and HIBBEN FERRY I APARTMENT PARTNERS, L.P., a Delaware limited partnership,
each having an address at 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237 (individually a “Seller” and collectively “Sellers”), and
COOPER’S POINTE APARTMENTS, LLC, a Delaware limited liability company, COPPER
MILL APARTMENTS, LLC, a Delaware limited liability company, and HIBBEN FERRY
APARTMENTS, LLC, a Delaware limited liability company, each having an address at
11766 Wilshire Boulevard, Suite 1450, Los Angeles, California 90025
(individually a “Purchaser” and collectively “Purchasers”).

 

RECITALS

 

A.        Sellers and certain of their affiliates listed on Schedule 1 to the
Agreement (defined below), and JRK BIRCHMONT ADVISORS, LLC, a Delaware limited
liability company, JRK PROPERTY HOLDINGS, INC., a California corporation
(collectively, “JRK”) entered into that certain Agreement for Purchase and Sale
and Joint Escrow Instructions, dated September 29, 2008, as amended by that
certain First Amendment to Purchase and Sale Contract dated September 30, 2008,
and that certain Second Amendment to Purchase and Sale Contract dated October 2,
2008, and that certain Third Amendment to Purchase and Sale Contract dated
October 21, 2008 (the “Agreement”), pertaining to the purchase and sale of those
certain real properties located in Colorado, Georgia, Ohio, South Carolina and
Virginia, more particularly described on Exhibits A-1 through A-16 attached to
the Agreement (the “Properties”). 

B.         Pursuant to those certain fifteen (15) separate Assignments and
Assumptions of Agreement for Purchase and Sale and Joint Escrow Instructions
dated October 10, 2008, JRK assigned its interests in the Agreement to the
Purchasers and certain other entities as set forth on Schedule 3 attached
hereto.

C.        The purchase and sale of each of the Bexley House, Big Walnut,
Courtney Park, Governor’s Park, Runaway Bay I, Runaway Bay II, Scotch Pines
East, Springhouse, Sycamore Creek, Village Gardens, Villas at Little Turtle and
Webb Bridge Crossing Properties closed on October 22, 2008.

D.        Sellers and Purchasers desire to amend the Agreement to change the
Closing Date for the Hibben Ferry I Property to Friday, October 24, 2008, as
more particularly set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser hereby agree as follows:


1.                  CAPITALIZED TERMS.  ALL CAPITALIZED TERMS AND PHRASES USED
HEREIN BUT NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANINGS GIVEN TO THEM IN
THE AGREEMENT. 


2.                  AMENDMENT OF CLOSING DATE.  SECTION 6.2 OF THE AGREEMENT, AS
AMENDED BY THE THIRD AMENDMENT TO THE AGREEMENT, IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING: 


6.2.      CLOSING DATE.  THE CLOSING FOR EACH OF THE PROPERTIES EXCEPT THE
HIBBEN FERRY I PROPERTY, THE COPPER MILL PROPERTY AND THE COOPER’S POINTE
PROPERTY SHALL OCCUR ON OCTOBER 22, 2008 AND THE CLOSING FOR THE HIBBEN FERRY I
PROPERTY, COPPER MILL PROPERTY AND THE COOPER’S POINTE PROPERTY SHALL OCCUR ON
OCTOBER 24, 2008 (EACH, A “CLOSING DATE”), THROUGH AN ESCROW WITH ESCROW AGENT,
WHEREBY THE SELLERS, PURCHASER AND THEIR ATTORNEYS NEED NOT BE PHYSICALLY
PRESENT AT THE CLOSING AND MAY DELIVER DOCUMENTS BY OVERNIGHT AIR COURIER OR
OTHER MEANS.  NOTWITHSTANDING THE FOREGOING, WITH REGARD TO THE COPPER MILL
PROPERTY AND THE COOPER’S POINTE PROPERTY, PURCHASER MAY ELECT, AT ITS OPTION
AND IF UNABLE TO CLOSE EITHER SUCH PROPERTY ON OCTOBER 24, 2008, TO CLOSE SUCH
PROPERTY ON OCTOBER 29, 2008, BY WRITTEN NOTICE DELIVERED TO THE APPLICABLE
SELLER ON OR BEFORE 1:00 P.M. PST ON OCTOBER 23, 2008.  IN ADDITION, IF
PURCHASER HAS EXTENDED THE CLOSING DATE FOR EITHER THE COOPER’S POINTE PROPERTY
OR THE COPPER MILL PROPERTY AS PROVIDED IN THE FOREGOING SENTENCE, PURCHASER MAY
ELECT, AT ITS OPTION AND IF UNABLE TO CLOSE EITHER SUCH PROPERTY ON OCTOBER 29,
2008, TO CLOSE SUCH PROPERTY ON OCTOBER 31, 2008, BY WRITTEN NOTICE DELIVERED TO
THE APPLICABLE SELLER ON OR BEFORE 1:00 P.M. PST ON OCTOBER 28, 2008.  IN THE
EVENT THAT ON OR BEFORE OCTOBER 30, 2008, PURCHASER HAS NOT OBTAINED LOAN
ASSUMPTION APPROVAL FOR THE COOPER’S POINTE PROPERTY, AND PURCHASER HAS USED ITS
BEST EFFORTS TO OBTAIN SUCH LOAN ASSUMPTION APPROVAL WITH RESPECT TO SUCH
PROPERTY, THE CLOSING DATE WITH RESPECT TO THE COOPER’S POINTE PROPERTY SHALL
AUTOMATICALLY BE EXTENDED TO NOVEMBER 21, 2008 AND THE PROVISIONS OF SECTION 5.7
OF THIS AGREEMENT SHALL APPLY.  IF, UNDER SECTION 5.7 PURCHASER IS UNABLE TO
OBTAIN LOAN ASSUMPTION APPROVAL BY NOVEMBER 21, 2008 WITH RESPECT TO THE
COOPER’S POINTE PROPERTY AND THE APPLICABLE SELLER HAS ELECTED TO CONVERT
COOPER’S POINTE TO A PAYOFF PROPERTY, THE CLOSING DATE SHALL BE THIRTY (30) DAYS
AFTER THE COOPER’S POINTE SELLER GIVES NOTICE OF ITS ELECTION TO CONVERT THE
PROPERTY TO PURCHASER.


3.                  COUNTERPARTS.  THIS FOURTH AMENDMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME FOURTH AMENDMENT.  IT SHALL NOT BE
NECESSARY THAT EACH PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART
BE EXECUTED BY MORE THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE
COUNTERPART.


4.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH IN THIS FOURTH
AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


5.                  GOVERNING LAW.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.

[SIGNATURES BEGIN ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this Fourth Amendment to
Agreement for Purchase and Sale and Joint Escrow Instructions as of the date
first set forth above.

Sellers:

 

COPPER MILL APARTMENTS:

 

COPPER MILL CPGF 22, L.P., a Delaware limited partnership

 

By:       CPGF 22 COPPER MILL GP, L.L.C.,                        a South
Carolina limited liability company,

            its general partner

 

            By:    CENTURY PROPERTIES GROWTH

                     FUND XXII, A CALIFORNIA LIMITED

                     PARTNERSHIP, a California limited

                     partnership,

                     its member

 

                     By:   FOX PARTNERS IV, a California                       
general partnership,

                             its general partner

 

                             By:  FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation,

                                    its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

 

COOPER’S POINTE APARTMENTS:

 

COOPER'S POINTE CPGF 22, L.P., a Delaware limited partnership

 

By:   CPGF 22 COOPER'S POINTE GP, L.L.C., a South         Carolina limited
liability company,

        its general partner

 

        By:   CENTURY PROPERTIES GROWTH FUND                 XXII, A CALIFORNIA
LIMITED                      PARTNERSHIP, a California limited
                           partnership,

                its member

 

                By:   FOX PARTNERS IV, a California general
                        partnership,

                        its general partner

 

                        By:       FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation,

                                    its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

HIBBEN FERRY I APARTMENTS:

 

HIBBEN FERRY I APARTMENT PARTNERS, L.P., a Delaware limited partnership

 

By:       AIMCO HOLDINGS, L.P., a Delaware limited             partnership,

            its general partner

 

            By:       AIMCO HOLDINGS QRS, INC.,

                        a Delaware corporation,

                        its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Purchaser:

 

JRK PROPERTY HOLDINGS, INC.,
a California corporation




By:  /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

JRK BIRCHMONT ADVISORS LLC,
a Delaware limited liability company

 

By:       JRK Birchmont Capital Partners LLC,
a California limited liability company,
its Managing Member

 

By:       JRK Property Holdings, Inc.,
a California corporation,
its Manager

 

 

By:  /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

COPPER MILL APARTMENTS:

COPPER MILL APARTMENTS, LLC,
a Delaware limited liability company

 

By:     BJP III East Coast Properties, LLC,
a Delaware limited liability company,
its Managing Member

 

 

By:  /s/David S. Walker

Name:  David S. Walker

Title:  President

 

 

 

 


 

COOPER’S POINTE APARTMENTS:

COOPERS POINTE APARTMENTS, LLC,
a Delaware limited liability company

 

By:     BJP III East Coast Properties, LLC,
a Delaware limited liability company,
its Managing Member

 

 

By:  /s/David S. Walker

Name:  David S. Walker

Title:  President

 

 

HIBBEN FERRY I APARTMENTS:

HIBBEN FERRY APARTMENTS, LLC,
a Delaware limited liability company

 

By:     BJP III East Coast Properties, LLC,
a Delaware limited liability company,
its Managing Member

 

 

By:  /s/David S. Walker

Name:  David S. Walker

Title:  President

 

 